      Case 2:12-cr-00259-MLCF-SS Document 321 Filed 10/30/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION


v.                                                               NO. 12-259


DORIAN GIVENS                                                    SECTION “F”


                                 ORDER AND REASONS

      Before the Court is the defendant Dorian Givens’ second pro se

motion        for      compassionate          release    under      18   U.S.C.

§ 3582(c)(1)(A)(i).         For the following reasons, the motion is

DENIED.

                                         I.

      On October 5, 2020, this Court denied Givens’ first motion

for compassionate release.             Among other grounds for that denial,

the   Court    –     accepting   the    Government’s    presumably    good-faith

representation – observed that it appeared that Givens had not

complied      with    the   administrative       exhaustion   requirements     of

§ 3582(c)(1)(A).         See Order and Reasons at 1–2, United States v.

Givens, No. CR-12-259 (E.D. La. Oct. 5, 2020).

      Givens’ latest filing, the renewed motion at hand, confirms

that someone in the government was sorely mistaken on that point.

Givens’ present motion is a one-page message he apparently sent

his prison’s warden on May 15, 2020.               The very first sentence of
                                          1
    Case 2:12-cr-00259-MLCF-SS Document 321 Filed 10/30/20 Page 2 of 3



that message, which does appear genuine, bears the following

statement by Givens:

     I am writing to ask that you [] petition the court on my
     behalf for a Reduction In Sentence or Compassionate
     Release, per OPI:5050.50, due to the extraordinary and
     compelling circumstance of the COVID-19 public health
     crisis that has swept through this institution and
     Bureau as a whole, at an alarming rate.

See Mot. at 2 (genuine-looking message from Givens to “Warden

Reiser,” evidently sent on May 15, 2020).

     As such, Givens’ present motion appears to indicate that

Givens was correct that he did in fact “submit[] a request to Yazoo

City Low Warden Reiser and asked him to petition the court on his

behalf” in or around May 2020.      See First Mot. at 2.

     Accordingly,   the   Court   assumes    arguendo   that   Givens    has

exhausted his administrative remedies.

                                   II.

     With apologies to Givens on behalf of the federal government,

the Court is nonetheless compelled to deny Givens’ present motion

for the reasons stated in Part II of the Court’s October 5 Order

and Reasons.   As the Court noted there, “[g]eneralized fears about

COVID-19 do not justify compassionate release, and Givens admits

he has already contracted the virus.”       See Oct. 5 Order and Reasons

at 2; id. at 2 n.2 (“Like the defendant in [United States v.

Williams, 2020 WL 5311383, at *1 (E.D. La. Sept. 4, 2020)], Givens

has not identified any medical condition that might lead the Court


                                    2
    Case 2:12-cr-00259-MLCF-SS Document 321 Filed 10/30/20 Page 3 of 3



to find that COVID-19 poses a greater threat to Givens than Givens

poses to society.   Recall that Givens pled guilty to conspiring to

distribute 28 grams or more of crack cocaine.”).

     Just one week ago, these facts drove another section of this

court to deny Givens’ motion for compassionate release in another

action in which Givens was convicted. See United States v. Givens,

2020 WL 6196017, at *4 (E.D. La. Oct. 22, 2020) (Morgan, J.)

(“Givens argues extraordinary and compelling reasons are present

due to the rate of COVID-19 infection where he is currently

incarcerated and due to general concerns regarding the virus.

Givens is 33 years old and has pointed to no chronic health

conditions that would heighten the risk posed to him by COVID-19.

Givens notes that he has already contracted COVID-19.            Numerous

courts have concluded that a general concern regarding possible

COVID-19 infection does not warrant a sentence reduction under

§ 3582.   The Court agrees.”).     This Court agrees as well.

                              *     *     *

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to the defendant’s ability to re-file as

changing circumstances may warrant.

                            New Orleans, Louisiana, October 29, 2020

                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE



                                    3
